Title: From George Washington to Robert Morris, 10 January 1784
From: Washington, George
To: Morris, Robert



Dear Sir,
Mount Vernon 10th January 1784

I will thank you for putting the letter herewith enclosed into a proper channel of conveyance. The Count de Bruhl is informed by it that my Portrait (which I have begged the Count de Solms to accept) will be forwarded to his care by you, so soon

as it is finished, & I request the favor of you to do it accordingly. Mr Wright is desir’d to hand it to you for this purpose. & as he is said to be a little lazy, you would oblige me by stimulating him to the completion. By promise, it was to have been done in five or six weeks from the time I left Philadelphia, near four of which are expired. I am sorry to give you trouble about trifles, but I know you will excuse it, in this instance. With sentiments of high esteem & regard I am Dr Sir Your most obt & affte servt

G: Washington

